Citation Nr: 0412535	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  97-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of a loan guaranty 
indebtedness in the amount of $12,856.86, plus accrued 
interest.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant had active service from September 1973 
to July 1982.  He is a compensated service-connected veteran 
in receipt of a total rating based on individual 
unemployability due to service-connected disabilities.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), which 
denied the appellant's request for entitlement to waiver of a 
loan guaranty indebtedness in the amount of $12,856.86, plus 
accrued interest.

In an October 2002 decision, the Board upheld the validity of 
the creation of the loan guaranty indebtedness.  

When this matter was last before the Board in September 2003, 
the veteran's appeal was remanded to the RO for the purpose 
of the consideration of additional evidence that had been 
obtained pursuant to prior development.  In January 2004, the 
RO issued a supplemental statement of the case.  The case was 
returned to the Board and is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  In April 1984, the appellant and his ex-spouse obtained a 
VA guaranteed loan and used the funds to purchase the subject 
property used as security for the loan.




3.  There was a default in the appellant's VA guaranteed loan 
necessitating a foreclosure sale of the subject property, 
resulting in the appellant's loan guaranty indebtedness of 
$12,856.86, plus accrued interest.  

4.  The appellant was at fault in the creation of the loan 
guaranty indebtedness.  

5.  The VA was without fault in the creation of the loan 
guaranty indebtedness.  

6.  The appellant would be unjustly enriched at the expense 
of VA if a waiver of indebtedness were granted.  

7.  Collection of the loan guaranty indebtedness through the 
partial withholding of VA disability compensation benefits 
did not defeat the purpose of those benefits.  

8.  The appellant's income, with consideration of the costs 
of life's basic necessities, has not been shown to have been 
insufficient to permit repayment of his loan guaranty 
indebtedness.  It has not been demonstrated that the 
repayment of that indebtedness resulted in excessive 
financial difficulty or undue hardship.  Repayment of this 
indebtedness was not inequitable.


CONCLUSIONS OF LAW

1.  Following default on the VA guaranteed loan, there was a 
loss of the property which constituted the security for the 
loan and a loss by the VA on the loan guaranty.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 2002); 38 C.F.R. § 1.964(a) (2003).

2.  Recovery of the appellant's loan guaranty indebtedness in 
the amount of $12,856.86, plus interest accrued, would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107(a), 5302; 38 C.F.R. § 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002); see also 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The 
VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 
U.S.C.A. § 5302 (West 2002). 

In any event, even if VCAA were applicable in the case at 
hand, the Board is satisfied that the duty to notify and the 
duty assist have been met under the new law.
The record reflects that the appellant has been notified of 
the law and regulations governing loan guaranty and waivers 
of indebtedness, the evidence considered by the RO, and the 
reasons for its determination.  The duty to notify has been 
satisfied as the veteran has been provided with notice of 
what is required to substantiate his claim.  He has been 
provided with notice of the law and regulations governing 
loan guaranty and waivers of indebtedness in the May 1996 
statement of the case and the February 1997, May 1999, July 
2001 and August 2001 supplemental statements of the case, 
which also provided him with a rationale explaining why the 
evidence did not allow for a grant of his claim.  This 
information was also included in three prior Board remand 
decisions and one Board decision.

In May 1999, the RO provided appellant notice of what is 
required to substantiate his claim.  The RO notified the 
veteran as to which evidence was to be provided by him and 
which was to be provided by VA, and it notified him that he 
could submit evidence himself or have the RO obtain it for 
him.  Such notice satisfies the duty to notify requirement.  
See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by the appellant as well as 
authorized by him to be obtained.

The evidence includes all available VA guaranteed loan 
documentation.  The appellant has also testified at two 
personal hearings and the transcripts are contained in the 
claims folder.  The Board finds that there is ample evidence 
of record on which to decide the issue of waiver of the 
indebtedness.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A; 38 
C.F.R. § 3.159.


Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In April 1984, the appellant and his spouse purchased a new 
home in San Antonio, Texas, for $86,000, utilizing a 13 
percent, VA guaranteed loan in the amount of $86,000, 
expending $1,106.65 in the transaction.  The loan contained a 
"buydown" feature, in which money contributed by the seller 
(although ultimately from the proceeds of the VA loan), in 
the amount of $4,748.04, was automatically allocated to a 
fund to be used by the appellant and his spouse to supplement 
their mortgage payments, and, in effect, "buydown" the 
interest rate and payment amount for the first 3 years of the 
loan.

In accordance with the "buydown" provisions, monthly payments 
toward principal and interest for the first year were 
$754.71, equating to a 10 % interest rate.  For the next two 
years thereafter, the interest rate increased each year by a 
factor of 1 % with a corresponding increase in the monthly 
payments.  By the beginning of the fourth year of the loan in 
April 1987, the "buydown" funds would be exhausted.  At that 
point, the monthly payments toward principal and interest 
were to become $951.33, and were to remain at that amount for 
the balance of the term of the loan.  This equated to the 
actual note rate of 13 % interest.

In qualifying for the home loan guaranty, the appellant 
listed his occupation as a Federal Civil Service packer with 
the Department of the Air Force.  It was noted that he had 
been employed at the same occupation for 10 years, and 
indicated that his gross monthly pay was $1,192.53.  The 
appellant's spouse was noted to be working as a registered 
nurse at a military hospital, with a gross monthly pay of 
$1,114.08.  Their combined gross monthly pay was $2,306.61.

A January 1985 Notice of Default shows that the first default 
on the property was November 1, 1984.  The mortgagee notified 
the appellant of the delinquency through several letters in 
November and December 1984.  The appellant contacted the 
mortgagee by telephone in November 1984 indicating he would 
send payment and bring the loan current.  An inspection made 
on November 21, 1984 revealed the property to be in good 
condition and owner occupied.  The appellant's spouse 
contacted the mortgagee by telephone in January 1985 
indicating the appellant would send payment and bring the 
loan current.  This default was eventually cured.

The second default on the loan was for the payment that was 
due on February 1, 1985.  The mortgagee notified the 
appellant of the delinquency by several letters in February 
and April 1985.  An inspection made on April 17, 1985 
revealed the property to be in good condition and owner 
occupied.  The mortgagee noted that the payment made in March 
1985 was returned for insufficient funds.  The appellant's 
spouse was contacted and indicated that the reason for the 
default was illness.  The appellant indicated that when the 
property was sold to him, the realtor had misrepresented the 
payment schedule.  This default was apparently cured.  

An October 1985 letter from VA to the mortgagee indicates 
that the loan was again reported as being in default on May 
1, 1985.  In November 1985 the mortgagee responded that this 
default had been cured on September 30, 1985.

A December 1985 Notice of Default shows that the first 
uncured default on the property was October 1, 1985.  An 
inspection made on December 17, 1985 revealed the property to 
be in good condition and owner occupied.  The appellant's 
spouse told the mortgagee they were waiting to receive 
outstanding VA educational benefits in the amount of 
$4,600.00 and they would bring the loan current when they 
received these funds.

The mortgagee filed a Notice of Intention to Foreclose with 
VA in January 1986.  It also shows that the first uncured 
default on the property was October 1, 1985.  It shows that 
on January 1986 the unpaid balance on the loan, including 
accrued interest, was $89,368.82.  The mortgagee noted that 
there had been no further contact with the appellant since 
filing the December 1985 Notice of Default.  The mortgagee 
also noted that the property was owner occupied at that time.

A January 1986 Residential Appraisal Report shows that an "as 
is" market approach was used to determine the value of the 
property.  The property was determined to be valued at 
$86,000.00.  The evidence shows that the appellant was still 
occupying the property and would not grant VA access at that 
time.

In February 1986 VA provided written notice to the appellant 
at the subject address that the holder of the mortgage was 
taking action to foreclose the home loan.  VA instructed 
appellant to contact the mortgagee to arrange a payment 
schedule to cure the delinquency and reinstate the loan.  VA 
notified the appellant that his alternative was to sell the 
property prior to foreclosure if he was unable to reinstate 
the loan.  VA notified him that an appraisal of the property 
had been scheduled in order to determine its current market 
value.  VA notified appellant that, if the value were not 
sufficient to cover the outstanding loan indebtedness, 
foreclosure expenses and costs of disposition, he and his 
spouse would be jointly and severally indebted to the 
government for the claim VA would be required to pay under 
the loan guaranty.

A foreclosure sale was conducted in March 1986.  The note 
holder was the successful bidder at the sale for VA's 
specified bid amount of $76,830.00.  The specified bid amount 
was the appraised value less the projected costs of 
foreclosure.  The subject property was subsequently acquired 
by VA from the noteholder for the specified bid amount.  

VA notified the appellant by letter dated April 23, 1986 that 
the loan on the property he was occupying had been terminated 
by foreclosure.  VA notified him that he had to vacate the 
premises immediately and that failure to do so would result 
in legal action. 

Following the active marketing of the subject property, it 
was resold by VA in December 1986 for $66,500.00.  VA paid a 
claim on the loan guaranty to the note holder in the amount 
of $13,435.86, representing the difference between the 
proceeds of the sale and the appellant's total indebtedness, 
less the remaining buydown funds that had not been used.  The 
appellant's loan guaranty indebtedness was thereafter 
established in the amount of $12,856.86, following a $579.00 
credit adjustment.  

In April 1995 the appellant filed his claim for waiver of 
recovery of the loan guaranty indebtedness.  He stated that 
prior to the initial uncured default on the loan, he signed 
the property over to VA, and when he deeded the home back to 
VA in lieu of foreclosure, a VA representative told him he 
would not incur any debt.  He stated that he only became 
aware of the indebtedness years later when he checked the 
balance of his severance pay.  He also stated that the reason 
for the default on the loan was because at the time of the 
default, his former spouse had been unable to work due to 
illness.  He stated further that collection of the 
indebtedness by VA would cause undue financial hardship.

There is no evidence of record that the appellant requested 
and was granted a deed-in-lieu of foreclosure.  There is also 
no written documentation of record showing appellant 
attempted to rent or sell the property in order to prevent 
foreclosure.

In June 1995, VA denied the appellant's claim for waiver of 
recovery of the loan guaranty indebtedness in the amount of 
$12,856.86, plus accrued interest.  VA noted that the 
appellant had been requested by letter dated June 7, 1995 to 
provide documents and information in order to verify his 
statement of reasons for default and foreclosure.  VA also 
noted that appellant did not respond to this letter.  The 
appellant submitted a copy of this letter along with the 
requested documents and information in May 1996.

In his September 1995 notice of disagreement, appellant 
stated that he was dealing with the VA contact office at the 
time of foreclosure and that a VA representative actually 
took the keys to the property at that time.  He stated that 
this representative told him not to worry and that VA would 
take care of the situation.

At his personal hearing the appellant testified that he did 
receive the June 7, 1995 letter from VA requesting documents 
and information in order to verify his statement of reasons 
for default and foreclosure.  Transcript, p. 1 (Feb. 1996).  
He testified that he met with a VA representative in 
September following receipt of the letter.  Tr., pp. 1-2.  He 
testified that he first received notice of the indebtedness 
in about late March 1995.  Tr., p. 2.  He testified that he 
remarried in 1994.  Tr., p. 6.  He testified that back in 
1986 he went to the VA office and was told to sign a piece of 
paper that would stop the foreclosure proceedings and it was 
five or six years later that he first learned of the loan 
guaranty indebtedness.  Tr., p. 14.  He testified that he did 
not remain in the home rent free for six months because he 
had vacated the property after two months.  Tr., pp. 14-16.  
He testified that at the time of the first default he did not 
attempt to sell the property but he turned the keys over to a 
VA representative and signed a paper, which he was told 
relieved him of any liability on the property.  Tr., pp. 16- 
19.  He testified that he vacated the property at the end of 
October 1985 or on November 1, 1985.  Tr., pp. 20-23.

Upon application for a waiver of his loan guaranty 
indebtedness in April 1995, the veteran filed a financial 
status report.  In that report, he noted that he was 
unemployed, receiving only VA Chapter 31 educational 
assistance benefits in the amount of $374.00 per month.  His 
spouse was employed receiving a gross monthly income of 
$4,000.00.  Their combined monthly net income was $2,700.00.  


Following the deduction of $2,863.00 in expenses, the veteran 
listed a negative monthly balance of $163.00.  Their total 
assets were listed as $32,000.00, consisting primarily of a 
1995 automobile valued at $29,000.00.  Their total debts were 
listed as $35,500.00, primarily consisting of the $34,000.00 
car loan.  They were current on the debt obligations.  

In a June 1995 hearing before a hearing officer at the RO, 
the veteran testified that in 1986, just prior to the 
foreclosure, he had quit his job as a civil servant with the 
Air Force in order to care for his ex-spouse who was sick and 
in need of home care.  

He stated that he started working on his own, cutting grass, 
which was why he had to leave the subject property.  He 
testified that he had gone to a VA office to sign the house 
over to them.  He stated that he was out of the subject 
property right after the Default, in October 1985, and 
thereafter leased another property.  In support of this 
claim, the veteran submitted a VA educational assistance 
letter dated in March 1986.  

In an October 1998 rating decision, the veteran was awarded a 
total rating based on individual unemployability due to 
service-connected disabilities, effective from October 1, 
1998.  

In February 2001, the RO directed a letter to the veteran in 
response to a compensation check inquiry.  In the letter, it 
was indicated that collection of the loan guaranty 
indebtedness in the amount of $14,553.45, plus interest, had 
been completed on March 27, 2000.  

In an October 2002 decision, the Board issued a decision that 
determined that a valid VA loan guaranty indebtedness in the 
amount of $12,856.86, plus accrued interest, had been created 
following the appellant's default on the loan and foreclosure 
sale of the property that constituted the security for the 
loan.

In February 2004, the veteran submitted a financial status 
report that indicated that he was unmarried with two 
dependents.  It noted that he was unemployed, and that his 
income in the net amount of $2,606, was derived from his VA 
total rating for unemployability benefits.  The form 
indicated that his monthly expenses totaled $2,566.82, 
leaving him a net surplus of $39.18.  The report noted that 
his assets totaled $145,000, consisting primarily of a home, 
valued at $110,000.00, and two vehicles.  His total 
indebtedness was $14,007.79.  He was current on seven debts 
and past due on one credit card account in the amount of 
$149.49.  


Analysis

The law precludes waiver of recovery of any indebtedness 
where any one of the following elements is found to exist:  
(1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 2002).  In the RO's June 1995 decision, this 
question was implicitly resolved in favor of the appellant, 
finding, in essence, that there was no showing of fraud, 
misrepresentation, or an indication of bad faith on the part 
of the appellant in the creation of the debt.  The Board 
concurs with this preliminary finding.  Therefore, there is 
no statutory bar to waiver of recovery of the debt.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the loan guaranty 
indebtedness would be against equity and good conscience, in 
which case recovery of that indebtedness must be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.


2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider, and in fact has considered, all of these 
specifically enumerated elements.  However, the issues of 
fault, unjust enrichment, and undue hardship are more 
significant to the case before the Board.  Further, given that 
the appellant is a compensated disabled veteran, and that the 
prior collection of the indebtedness was apparently 
accomplished through the partial withholding of compensation 
benefits, the Board has also found significant the element of 
whether that collection had nullified the purpose for which 
the benefits were intended.  

VA's working definition of "fault" is "[t]he commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  

If control is established, even to a minor degree, the 
secondary determination is whether the debtor's actions were 
those expected of a person exercising a high degree of care, 
with due regard for the debtor's contractual responsibility 
to the Government.  The age, financial experience, and 
education of the debtor should also be considered in these 
determinations.  

Clearly, the appellant was in direct control of the debt 
obligation during his entire ownership of the subject 
property, including prior to the initial uncured default and 
throughout the foreclosure process.  From very early in the 
history of the loan, the appellant had established that his 
obligation to the VA under the loan was less than a priority.  
He initially defaulted on the loan within seven months of the 
purchase of the property.  He has indicated that the reason 
for the default was his former spouse's illness, which he 
alleges required him to quit his civil service job and stay 
home to care for his spouse.  He also indicated, however, 
that he worked by mowing lawns during that time.  The record 
indicates further that he was attended school utilizing his 
educational assistance benefits at the time of the initial 
uncured default.  

There is no evidence that the veteran's career change was 
anything but voluntary.  Although a mortgage debtor is free 
to change occupations at any time, when he or she does, and 
that change places the loan in obvious peril, that debtor 
must be prepared to sustain the consequences.  In this case, 
by the appellant's own admission, the direct consequences 
were the foreclosure of the subject property.  The appellant 
further indicated that following the default, he moved from 
the subject property and rented another.  This too was a 
lifestyle choice in the allocation of his financial resources 
that he made himself.  

Regardless of his underlying excuse, the appellant was in 
direct control of the situation and was required to take 
those actions expected of a person exercising a high degree 
of care, with due regard to his contractual responsibility to 
the Government.  Although he alleges otherwise, the evidence 
indicates that the appellant failed to consult meaningfully 
with the note holder or the VA.  He unilaterally made a 
choice as to how he would earn and allocate his income.  

The appellant acted in a manner that was expedient to his 
needs, without considering the consequences to the VA.  He 
did so at his peril.  We find that the decisions were taken 
to the detriment of his contractual responsibility to the 
Government.

The Board is concerned with the appellant's "commission or 
omission of acts resulting in the creation of the debt" in 
conjunction with the preceding conveyance.  It is reasonable 
to conclude that the appellant should be held responsible for 
the consequences of his failure to simply meet his mortgage 
obligation, namely, the default and the foreclosure of the VA 
guaranteed loan.  By definition, the appellant must be 
considered at fault in the creation of the loan guaranty 
indebtedness.

The veteran argues that he was mislead by a VA representative 
who told him to sign the paper because he was told this would 
relieve him of any liability on the property.  The 
appellant's argument is, in essence, that around September 
1985 VA accepted a deed-in-lieu of foreclosure and this 
relieved him of any liability on the property.  

Even if VA had accepted a deed-in-lieu of foreclosure in this 
case, this would not have relieved the appellant of the 
responsibility for any remaining unliquidated portion of the 
mortgage note and reimbursement of losses sustained by VA in 
the payment of claims obligations to the mortgage holder.  
Again, there has been produced no documentation supporting 
the veteran's allegations.

In summary, the appellant made financial choices that he 
believed were in his best interest and the best interest of 
his family; in so doing, he unilaterally agreed to accept the 
consequences of those choices. 

The Board also finds the possibility of the appellant 's 
unjust enrichment if a waiver of the loan guaranty 
indebtedness is granted.  The Board is immediately reminded 
that, utilizing a VA guaranteed loan that contained a 
"buydown" provision, the appellant and his former spouse had 
been able to purchase the subject property under very 
favorable conditions.  

Their initial uncured default occurred within the "buydown" 
phase of the loan; the buydown funds that were exhausted up 
until the initial uncured default totaled $2,889.12.  That 
alone would be a substantial asset which would be obtained by 
the appellant and his ex-spouse at the expense of the 
Government if a waiver were granted.

Although the appellant disputes this, the documentary 
evidence also discloses that the appellant resided in the 
subject property through at least February 1986.  Having 
missed the November 1, 1985 through March 1, 1986 mortgage 
payments (which would have paid for the October 1985 through 
February 1986 interest), the appellant had 5 months of the 
free use of the home, valued, in terms of the monthly 
payments on the loan, in excess of $5,000.00.  This is 
another substantial asset which would be obtained at the 
expense of the Government if a waiver were granted.

Since the appellant was entitled to disability compensation 
based upon unemployability due to service-connected 
disabilities at the time that the debt was collected by VA, 
it could be argued on his behalf that failing to waive the 
loan guaranty indebtedness defeated the purpose of the VA 
disability compensation to which he was entitled.  

The purpose of a VA compensation benefit is to afford a 
replacement income for a disabled beneficiary.  If the 
curtailment of these benefits would leave the veteran without 
the principal means of support, then that curtailment would 
defeat the purpose of the benefit.  Since the compensation 
benefits of the appellant were collected over time between 
1995 and 2000, and since the veteran had received a large 
retroactive award during that period, the Board must conclude 
that there is no evidence that shows that the recovery of the 
appellant's loan guaranty indebtedness during that period 
defeated the purpose of the VA disability compensation 
benefits that he was entitled to receive.

Finally, the Board must retroactively analyze the appellant's 
financial status during that period of time when his loan 
guaranty indebtedness was collected, namely from 1995 through 
2000.  

In that regard, a determination must be made as to the actual 
impact of the loan guaranty payment on his ability to 
discharge his responsibilities to provide himself and his 
family with the basic necessities of life during that time.  
Following this analysis, the Board may factor in the various 
aspects discussed above in a determination whether equity and 
good conscience would necessitate a waiver of the appellant's 
indebtedness.

After having objectively reviewed the financial data provided 
by the appellant, it is found that it substantiates the fact 
that the collection of his debt obligation over time did not 
seriously impair his abilities to provide himself and his 
family with the basic necessities of life.  At the time of 
the collection of the indebtedness, the appellant had 
disability compensation income.  That income increased during 
that period.  Moreover, during that time period, the veteran 
was able to obtain ownership of a home, free and clear from 
any mortgage.  Although his expenses were portrayed as 
exhausting his total income, it does not appear that he made 
an effort to minimize those expenses.  Further, the appellant 
was able to pay off other creditors, with a minimum of 
delinquent payments.  The appellant is reminded that a debt 
to the VA must be accorded the same regard given to those 
other creditors.  

This is not to say that the appellant did not experience 
certain inconveniences as a result of the repayment of the 
indebtedness to the Government.  Obviously, additional 
finances would have been beneficial to his quality of living.  
There is no evidence, however, that the appellant or his 
family were forced to endure a lack of food, clothing, 
warmth, or shelter as a result of the collection of the debt.  

In conclusion, the Board has determined that the appellant 
was at fault in the creation of the loan guaranty 
indebtedness.  The VA has absorbed a significant loss in this 
transaction through no fault of VA.  The Board has also 
determined that the veteran was enriched as a direct result 
of the loan, and that he had the financial ability to repay 
all of the indebtedness without incurring undue hardship.  
The necessity for moderation in the exercise of the 
Government's rights is not indicated.  Any waiver would 
ignore the obvious fault of the appellant in the creation of 
the debt, and increase the potential for his unjust 
enrichment.

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it was not unfair to recover $12,856.86, plus accrued 
interest, of the appellant 's loan guaranty indebtedness.  
The Board has failed to find persuasive reasons why payment 
of this entire debt should be shifted from the appellant to 
others.  Accordingly, the prior decision of the RO is 
affirmed, and the appellant 's request for a waiver must be 
denied.


ORDER

Waiver of recovery of the appellant 's loan guaranty 
indebtedness, in the amount of $12, 856.86, plus accrued 
interest, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



